Per Curiam:
These two cases are identical. On motion to strike out the answers, and for summary hearing before Mr. Justice Parker, the1 hearing resulted in the granting of the motions, and the (altering of appropriate judgments which have been removed into this court on appeal.
Two grounds of reversal have been assigned. One, that the Supreme Court found in favor of the plaintiff instead of defendant. This is a good assignment. The other, that the Supreme Court decided as follows, Sc. Here follow1' excerpts from the court’s opinion, upon which error cannot ho assigned.
In State, Ruckman v. Demurest, 32 N. J. L. 528, it was held that to assign errors in matters not on the record, but in the written opinion of the court, alleging impelled ions and defects in the reasoning by which the court reached its *248conclusion, is wholly unwarranted, and that the court of its own motion will order such assignments stricken out.
The question to be determined upon review in an appellate court is always as to the propriety of the judicial action of the court below, .and not the soundness of the reason which prompted it. Gillespie v. Ferguson Company, 78 N. J. L. 470; Sadler v. Young, Id. 594; Brientnall v. Sadler, 82 Id. 405; Pierson v. N. Y. & S. W. R. Co., 83 Id. 661; McAndrews & Forbes Co. v. Camden, 78 N. J. Fq. 244.
It must be perfectly obvious that if the court below reached a right conclusion, even if upon a wrong reason, the judgment should not be disturbed; and, therefore, it is that errors may be assigned upon matters in the record only, and not upon the reasoning which, induced the rendering of the judgment under review.
The assignment resting upon the alleged erroneous reasons in the Supreme Court’s opinion will be stricken out.
On the valid assignment of error, namely, that the Supreme Court should have found in favor of the plaintiff instead of the defendant, we are satisfied that the court below not only reached a right result, 'but for the right reason, and the judgment mil therefore be affirmed, for the reasons expressed in the opinion of Mr. Justice Parker in the Supreme Court.
For affirmance — Ti-ie Chancellor, Chief Justice, Swayze, Trenoi-iard, Bergen, Minturn, Ealisci-i, White, Heppeni-ieimer, Williams, Gardner, JJ. 11.
For reversal — None.